Title: To Thomas Jefferson from Steuben, 1 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond, Decr. 1st. 1780

Your Excellency was acquainted with My Intention of sending on Genl. Lawson’s Corps, and I can now inform you that I expect they will march from hence to morrow, tho’ not in such Numbers as I Expected, only 340 Rank and file appearing under Arms at the review Yesterday, including Infantry and Cavalry.
The next Object is sending on as speedily as possible 400 Continental Troops and as many Militia, and this I am in hopes of accomplishing in a few days, for this some Preparation is necessary as well to set them off as to Provide for them on the March. Your Excellency’s Assistance will I apprehend be wanting at least to empower Mr. Elliot for that purpose.
This Gentleman has represented to me his want of the necessary Authority, and I have promised to write to Your Excellency on the subject.
I know Your Excellency is equally Anxious with me in this Affair and therefore doubt not your giving him all the Assistance in your Power.
